 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDContinentalCan Co.andUnited Can Workers In-dependentUnion,'PetitionerandLocal 245,Graphic Arts International Union,AFL-CIO,' Pe-titioner.Cases 25-RC-5670 and 25-RC-5683April 9, 1975DECISION ON REVIEW AND DIRECTION OFELECTIONSBY MEMBERSFANNING, JENKINS, AND KENNEDYOn July 23, 1974, the Regional Director for Region25 issued a Decision and Direction of Election in theabove-entitled proceeding in which he rejected as inap-propriate Graphic Arts requested unit of lithographicproduction employees at the Employer's Burns Har-bor, Indiana, facility and directed an election in theIndependent's requested unit of production and main-tenance employees at that plant as alone appropriate.Thereafter, in accordance with Section 102.67 of theNational Labor Relations Board Rules and Regula-tions, as amended, the Employer and Graphic Artsfiled timely requests for review of the Regional Direc-tor's Decision on the grounds,inter alia,that he madefindings of fact which are clearly erroneous and that hemisapplied precedent. The Independent filed opposi-tion to the requests for review.By telegraphic order dated September 11, 1974, therequests for review were granted and the election wasposponed pending decision on review. Graphic Artsfiled a breif on review?Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review, and makesthe following findings:PetitionerGraphic Arts, whose predecessor4wascertified by the Board in 1968 as representative of a unitof production and maintenance employees at the Em-ployer's Burns Harbor plant, filed its petition herein fora unit of lithographic production employees (desig-nated in its contract with the Employer as class Aemployees) after the Independent petitioned for anelection in a production and maintenance unit.' TheRegional Director, in rejecting Graphic Arts unit re-quest, relied on the Board's earlier decision finding1Herein called the Independent2Herein called Graphic Arts3However, it stated therein that it wished the Board to treat its requestfor review and the arguments contained therein as its brief on review.4Local 245, Lithographers and Photoengravers International Union.5The Intervenor, United Steelworkers of America, sought a unit of pro-duction and maintenance employees, excluding lithographic production em-ployeesinappropriate the similar unit request of Graphic Artspredecessor made shortly after the Burns Harbor plantcommenced operations, and he viewed as insufficientbasis for reaching a different -result the facts as to cur-rent plant operations and as to the bargaining historysubsequent to the 1968 certification of the unit of pro-duction and maintenance employees. The Employerand Graphic Arts, in their requests for review, arguethat the Regional Director's reliance on the Board'searlier decision was misplaced because despite the cer-tification issued for the broader unit the negotiationswhich followed resulted inde factoseparation of theemployees into class A and class B groups with differ-ent terms and conditions of empoyment agreed to foreach group conforming to existing patterns of bargain-ing in the industry. We agree.As found by the Regional Director, except for expan-sion of the employee complement, the facts pertainingto plant operations have not changed significantly sinceour earlier decision. Now, as then, the Burns Harborplant restricts its opeations to the application of printedmatter and/or coatings of protective material on sheetsof metal which are then shipped to can producingplants.'At present, most of the complement of 105employees and supervisors work on 10 productionlines, each line being staffed by crews of 3 employeesand operated on a 3-shift basis. There are four coatinglines and six press lines; the latter have equipment forcoating as well as offset presses. The press line crewsare made up of a pressman (or apprentice) who spends95 percent of his time operating an offset press, a feeder(or apprentice) who divides his time between printingand coating operations, and a stacker who apparentlyis engaged wholly in coating operations. Each shift hastwo foremen who supervise both coating and presslines.As noted by the Regional Director in his Decision,in most but not all plants in the can industry, includingthe Employer's, lithographic production employees areseparately represented apart from other productionandmaintenance employees.'In the negotiationswhich followed its certification for the production andmaintenance unit at Burns Harbor, Graphic Arts pred-ecessor presented an integrated package for all unitemployees but later acquiesced in the Employer's posi-tion that benefits for nonlithographic employees shouldnot exceed the established pattern for such employeesin other organized plants in the industry where they6Continental Can Co.,171 NLRB 798 (1968).7At the time it was opened, the Bums Harbor plant was the only one ofthe Employer's plants so restricted in its operations. All its other plants hadfacilities for coating and printing as well as for can production.6 In the earlier decision the Board took cognizance of this pattern butnoted the Employer's argument that its Bums Harbor facilities were uniquein the industry because its operations were confined to the printing andcoating of metal sheets.217 NLRB No. 50 CONTINENTAL CAN CO.317were represented in separate units. The resulting con-tract executed in 1968 divided the unit employees intotwo categories:classA, comprising pressmen, feeders,and their apprentices;and classB, comprising stackersand all other nonlithographic employees. Under theterms of the contract, wage levels for employees in eachof the twoclassesconformed to the industry pattern fortheir counterparts in other plants.' In like manner,the workweek, overtime provisions, the cost-of-livingformula, vacation benefits, and other pension plans forthe two classes of employees differed.10 Thesame di-chotomy of terms and conditions for class A and classB employees, following the industry pattern for em-ployees in each class, was carried over to the secondcontract which was executed in 1971 and expired onJune 30, 1974.11Over the yearsclassB employees became dissatisfiedwith the separate treatment given them under thesecontracts and with the representation accorded themby Graphic Arts and its predecessor.12 This dissatis-faction culminated in recent meetings of class B em-ployeesand in their decision to form theIndependent.13The above-summarized evidence demonstrates, inour opinion, that the Employer and Graphic Arts (andits predecessor) have departed from the unit found ap-propriate by the Board in 1968 and have themselvesvoluntarily established two separate units covering theabove-defined class A and class B employees, respec-tively.Although the factors of common supervision ofall production employees and the close integration ofcoating and printing functions carried on exclusively atthe Burns Harbor plant now, as they did in our earlierpublished decision, clearlymilitate against the re-quested lithographic production unit, we are per-suaded, in the circumstances here revealed, that theyare outweighed by the history of bargaining on the basisof separate units of lithographic and nonlithographic9Wage provisions for class B employees were made retroactive to con-form to the effective date of wage changes made for similar employees atother plants in the industryto It was possible to negotiate minor variations in certain provisions, suchas vacations, to accommodate special desires of class B employees at BurnsHarbor, so long as adjustments were made in other provisions, to maintaina total cost at the same level as set by the industry pattern.11We note that since the inception of the Bums Harbor plant, the Em-ployer established a similar plant within 5 miles of it at Portage, Indiana, andthat the Board has issued certifications for separate units of lithographicproduction employees and nonlithographic employees respectively, at thatplant, pursuant to stipulationsfor certificationupon consentelection.12Charges were filed in Cases 25-CB-884 and 25-CB-1843 in 1969 and1973, respectively, alleging breaches of the duty fairly to represent the classB employees The former charges were dismissed and the latter withdrawnFor the last 2 years Graphic Arts has provided for a separate shop commit-tee for eachof the two employee classes and in the past year grievancespeculiar to employees of each class have been handled by their own shopcommittees13Although the Independent petitioned for a production and mainte-nance unit, it stated at the hearing that if Graphic Arts requested unit oflithographic production employees is found to be appropriate it does notwish to participate in an election in that unit.employees herein, predicated on the dominant patternsof bargaining in the can industry.Member Kennedy would insist upon a plantwideunit here, contending that the earlier published deci-sion dismissingseveral units, including one limited topressmen, should be followed. He would adhere to thatdismissaland the later certification of Graphic Arts inan overall unit even though the -actual bargainingwhich resulted has been for two separateunits. Bar-gaining history of this sort is a factor the Board oftenviews as significant. For example, in decertificationcases the appropriate unit in which to conduct an elec-tion is the certified or contract unit. If the certified unithas been changed by contract, the Board relies uponthe unit recognized by collectivebargainingand on thatbasis holds an election to determine whether the em-ployees wish to continue being represented.l4Also, Member Kennedy views the bargaining here asshowing disparate treatment of class B employees, butsuch contention is moot for, as our decision points out,charges of failure to represent fairly have been dis-missed andsomewithdrawn, and the upshot has beenthat the incumbent, Graphic Arts, provided separateshop committees for each unit. To us the assertion thatrecognition of the existing bargaining pattern encour-agesa union to seek a broader certification in order torepresent only part of a groupseemsvery much anoversimplificationof the difficulties in achievingmajority representationin augmentedvoting groupsand in serving the employees thereafter.The quote which Memeber Kennedy selects fromMember Fanning's dissentinFarmers Insurance Com-pany,209 NLRB 1163 (1974), is out of context and itspertinence here vanishes when the factsare examined.It involved a determination that insurance agents foundto be employees after a protracted hearing and oralargument were, with no significant change in the actualstatus of the agents, independent contractors not cov-ered by the Act. The conceptremainsvalid: it is un-stabilizing for the Board to change its mind on a ques-tion such as the Act's coverage soon after a thoroughlylitigated decision and with no significant factual changethereafter.Realistic recognition of specific bargaininghistory-which here accords with the industrywidepattern of separate units for lithographic productionemployees and has existed for 6 years-is another mat-ter.That we view as stabilizing, as do the parties.It is true, as Member Kennedy states, that the1971-74 contract, in paragraph 1, recognizes the Unionfor all employees atBurnsHarbor and defines the unitas including all productionand maintenance em-ployees. Paragraph 2, however, defines two "Groups"of employees because of "some differences in certainprovisions." These differences concern not only wages14Clohecy Collision,Inc, 176 NLRB 616, 617 (1969). 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDbut other basic conditions of employment. In effect thebargaining pattern reflected by the contract-and thepreceding contractas well-is not the certified unit orthe contract unit,' if one stops at paragraph 1. It is twounits, a fact which Graphic Arts ascribes to the insist-ence of the Employer that the provisions for the-twogroups ar Burns Harbor parallel the provisions I in otherplants of the Employer where otherunionsrepresentthe nonlithographic employees separately. Granted, ifthis were a decertification proceeding, the unit problemwould-not be without some difficulty. TheC16hecy caseis cited simply as a relatively recent published state-ment of the rule that a currently recognized unit isappropriate for decertificationas well asa certifiedunit.In our view neither the Act as a whole nor the em-ployee bargaining rights it seeked to foster will beserved by rigid adherence to the Board's 1968 decisiondismissingthe petitions for less than plantwide units.Initial decision or not, the Board is bound to considerwhether that decision is still viable in light of 6 yearsof bargaining history. Unit was not the problem inFarmers Insurance Company,butanabrupt changedisqualifying insuranceagents asemployees.Member Kennedy apparently views the 6-year bar-gaining history here as reflecting only that the Unionhas lost the support of group B employees by its ownfault.We would call attention to the Regional Direc-tor's finding that after certification the Employer in-sisted that overall benefits for the nonlithographicgroup be no greater than the existing pattern at its otherplants, and that the Union ultimately yielded ratherthan strike. But in thiscasewe are not called upon toassessresponsibility for any asserted defection of groupB.We are called upon to find the unit appropriate forfuture bargaining.We have done so.Accordingly, we shall direct elections in the follow-ing unitsof employees at the Employer's Burns Har-bor, Indiana, plant,15 which we find to be appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act:(1) All class A or lithographic production employeesat the Employer's Burns Harbor, Indiana, plant, in-cluding pressmen, feeders, and their apprentices, butexcluding all other employees, office clerical em-ployees, guards, and supervisors as defined in the Act.(2)All class B or production and maintenance em-ployees at the Employer'sBurnsHarbor, Indiana,plant, excluding all employees in voting group (1), of-fice clerical employees, factory clerical employees, con-fidential employees, food service employees,nurses,15As noted, neither the Independent not the Intervenor indicated anydesire to appear on the ballot in an election held in the unit of lithographicproduction employees below found appropriateoutside truckdrivers, watchmen, guards, professionalemployees, and supervisors as defined in the Act.[Direction of Election omitted from publication.]16MEMBER KENNEDY, dissenting:Iwould affirm the Regional Director's finding thatthe appropriate unit is the plantwide unit of all produc-tion and maintenance employees and his Direction ofan Election in that unit.The Regional Director properly relied upon the ear-lier decision of a panel of this Board which includedMembers Fanning and Jenkins." My colleagues prop-erly acknowledge that the "facts pertaining to the plantoperations have not changed significantly since" theyissued their 1968 decision in which they found thatseparate lithographic process and maintenance depart-ment units are not appropriate for purposes of collec-tive bargaining. I simply cannot understand my col-,leagues' reversal of their own decision when there hasbeen no change in the Employer's operations."The only difference revealed by the record herein isthat after the Board found the lithographic unit inap-propriate, Petitioner, Graphic Arts, was certified for aplantwide production and maintenance unit. The con-tractswhich the Graphic Arts negotiated thereafterwith the Employer, however, divided unit employeesinto two categories: class A (pressmen, feeders, andtheir apprentices) and class B (all other employees).Although in some respects the two groups were treatedsimilarly, in a number of respects, including,inter alia,wages, hours, pensions, overtime, and cost-of-living in-creases, the distinctly different provisions favored theclass A group. The Regional Director states in his De-cision that Graphic Arts "has, according to its ownclaim, lost support of the Class B employees."My colleagues conclude that the history of contrast-ing treatment accorded class A and Class B employeesfurnishes support for their present unit determinationcontrary to their own previous decision. I do not agree.Indeed, I believe my colleagues are permitting Graphic16[ExcelsiorIn omitted from publication.]17Continental Can Co.,171 NLRB 798 (1968)18 InFarmers Insurance Company,209 NLRB 1163 (1974), MemberFanning professed concern about the Board majority reaching a differentresult in an earlier case.He stated:It is ill-advised, and hardly stabilizing, for the Board to change its mindon the status of these insuranceagents sosoon after its most recentdecision. Precedents involving the same parties certainly should begiven morerespect than is evidenced by this decision.The inaccurate suggestion that the foregoing quote is out of contextcannot obscure the fact that Member Fanning suggested in the secondFarmers Insurancecase that his colleagues, who were not on the Board andhad not participated in the firstFarmers Insurancecase, should not departfrom his initial decision.Nonetheless,in the instance case he is now willingto abandon his initial decision which is reportedat 171 NLRB 798 CONTINENTAL CAN CO.319Arts to take advantage of their own impermissible con-duct.The fact that the lithographic production (class A)employees have been singled out for preferential treat-ment in Graphic Arts negotiations and contracts cover-ing the, certified unit does not justify establishing aseparate unit for them at the request of the GraphicArts when it is confronted with a challenge to its repre-sentative status as bargaining representative for the cer-tified unit. I view the disparate treatment accorded theother production and maintenance (class B) employeesas in derogationof the certification. All employees cov-ered by a certification are entitled to fair and impartialrepresentation.19 The results reached in the majority'sdecision can only tend to encourage a union requiredby the Board to accept a more comprehensive unit thansought to obtain certification, to disregard its certifica-tion, and to press for the special interest of the grouporiginally sought to the detriment of the other unitemployees. Such encouragement I consider contrary tothe purposes of the Act and inconsistent with goodpractice.The- majority suggests that "in decertification casesthe appropriate unit in which to conduct an election isthe certified or contract unit." I view this basic princi-ple as lending further support to my position that theappropriate unit in which the election herein should beconducted is the overall production and maintenance19SeeInternational Brotherhood of Teamsters Chauffeurs,Warehouse-men and Helpers ofAmerica, Local No. 671 (Airborne Freight Corporationof Delaware),199 NLRB 994 (1972), and cases cited therein.The fact that the General Counsel has declined to issue a complaint oncharges filed with him does not alter m any way my conclusion that thedisparate treatment accorded class B employees constituted a failure torepresent them fairlyunit.The recognized unit described in the1971-74contract reads as follows:The Companyrecognizesthe Unionas the ex-clusive collective bargaining agent for all of itsemployees in the bargaining unit hereinafter de-fined, for the purpose of collective bargaining withrespect toratesof pay, hours of work, or otherconditions of employment. The bargaining unitincludes all production and maintenance em-ployees, excluding office clerical employees, fac-tory clerical employees, confidential employees,food service employees, nurses, outside truck driv-ers, and all watchmen, general professional em-ployees and supervisors as defined in the act.It is evident that both the certified and contract unit isthe overall production and maintenance unit and anydecertification election would have to be held in suchunit.Campbell Soup Company,111 NLRB 234 (1955).Inote thatClohecyCollision,Inc.,cited by themajority, involved a certification covering two separatecorporations and enterprises. Separate negotiations had -been conducted for each employer with separate con-tracts containing differnet terms and conditions. Theduration of one contract was for 1 year and the otherwas for a term of 3 years. Any relationship to thefactual situation in that case to that presented in theinstant case eludes me.In summary, I would not permit a union which hasbeen certified for a production and maintenance unit tothereafter obtain a new election in a smaller unit lim-ited to the employees it has favored in its contracts.